Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                      No. 04-15-00416-CV

                    IN THE INTEREST OF A.H., A.H., and A.H., Children

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00033
                         Honorable Brenda Chapman, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

       We order that no costs be assessed against appellant Mother or appellant Father as both are
indigent.

       SIGNED November 25, 2015.


                                                  _____________________________
                                                  Marialyn Barnard, Justice